COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                 §              No. 08-20-00153-CV
  EMPOWER TEXANS, INC. AND
  MICHAEL QUINN SULLIVAN,                        §                Appeal from the

                    Appellants,                  §               345th District Court

  v.                                             §            of Travis County, Texas

  TEXAS ETHICS COMMISSION,                       §           (TC# D-1-GN-15-004455)

                    Appellee.                    §

                                            §
                                          ORDER

        On the Court’s own motion, and pursuant to Tex.R.App.P. 39.1, the Court finds that oral

argument in the above styled and numbered cause would not materially aid in the disposition of

this cause, therefore, this case is scheduled to be submitted without oral argument on May 20,

2021.

        IT IS SO ORDERED this 12th day of May, 2021.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.